I must disagree with the majority's decision because it renders meaningless the juvenile court's order to release Bracewell from probation. The juvenile court placed Bracewell on "official" probation, following a dispositional hearing on May 5, 1996. Nothing in the record provides us any conditions of that probation. On August 27, 1996, the juvenile court entered an order releasing Bracewell from "official" probation and submitting him to the lawful care, custody, and control of his parent, guardian, custodian, and teachers.
Probation is defined by R.C. 2151.011 (B)(34) as "[a] legal status created by a court order following an adjudication that a child is delinquent * * *, whereby the child is permitted to remain in the parent's, guardian's, or custodian's home subject to supervision, or under the supervision of any agency designated by the court and returned to the court for violation of probation at any time during the period of probation." The length of probation may be fixed at the dispositional hearing or a later date and may extend until the child is twenty-one.22
The record fails to demonstrate the length of Bracewell's probation. Further, there is nothing in the juvenile law statutes or case law that recognizes a distinction between "official" and "unofficial" probation. Thus, based on the record before this court, I can only conclude that Bracewell was released from probation on August 27, 1996. *Page 142 
Under the majority's interpretation of the juvenile court's jurisdiction, once a juvenile has been adjudicated delinquent, the juvenile court has never-ceasing jurisdiction over a child to reimpose sanctions for behavior for which the child has already paid the consequences. I believe that this interpretation is in conflict with the goal of the juvenile code — to rehabilitate, not to punish. Thus, while I agree that the juvenile court has original jurisdiction over children based on age, I do not agree that age-specific jurisdiction means "once a delinquent, always a delinquent." In this case, once the juvenile court released Bracewell from probation, it had the jurisdiction, not to impose commitment to DYS for carrying a concealed weapon, but to readjudicate him a delinquent based on his truancy and to provide a disposition consistent with truancy.
There are two situations in which the juvenile court could have imposed its original DYS commitment in this case: (1) if Bracewell had violated the conditions of his May 5, 1995 probation or (2) if the court conditioned the suspended commitment on a separate order of unlimited duration in addition to probation and Bracewell violated that order. In the first situation, the juvenile court could commit a child to DYS, if allowed under the juvenile code, even if the initial disposition did not contain a suspended sentence of commitment.23 In the second situation, the court's jurisdiction to invoke the suspended commitment would be in effect until Bracewell reached twenty-one.24 This is because the court has power to suspend a sentence before commitment upon any condition it imposes.25
Because the record fails to demonstrate either situation, I would have reversed the trial court's judgment.
22 In re De Geronimo (June 28, 1979), Cuyahoga App. No. 40089, unreported; Kurtz  Gianelli, Ohio Juvenile Law (1997 Ed.) 282, Section 24.4.
23 See In re Guy (Mar. 24, 1997), Butler App. No. CA96-10-196, unreported, 1997 WL 133527; In re Peggy L. (Dec. 8, 1995), Lucas App. No. L-95-109, unreported, 1995 WL 803443; In reKelly (Nov. 7, 1995), Franklin App. No. 95APF05-613, unreported, 1995 WL 656944; Kurtz  Gianelli, supra, at 341-342, Section 30.6.
24 See In re Ravanna T. (Aug. 1, 1997), Lucas App. No. L-96-371, unreported, 1997 WL 438233; In re Proctor (Dec. 24, 1997), Summit App. No. 18257, unreported, 1997 WL 803086.
25 See R.C. 2151.49; In re Proctor, supra. *Page 143